 Case 4:21-mb-08594-DTF Document 1-1 Filed 06/24/21 Page 1 of 5




                                   AFFIDAVIT
   I, James McFeely, a Postal Inspector with the United States Postal Inspection
Service (USPIS), being duly sworn, depose and state:


                                     Introduction
           1.   I 'am a Postal Inspector with the .United States Postal Inspection
Service, in Tucson, Arizona, and have been employed as such since.July 201~. I
have been stationed at the Tucson, Arizona, office of the Phoenix Division. I
regularly conduct investigations involving the mailing of narcotics and/or the
money derived from the sale of narcotics. As a part of these investigations, I
regularly obtain Federal search warrants for United States Mail parcels and letters.
       2.       Prior to becoming a Postal Inspector'. I was employed as a Special
Agent_with Bureau of Alcohol, Tobacco, Firearms and Explosives (ATF) from
       '
January 2016 to July 2019 at ATF's Cleveland Field Office. I am a graduate of the
                    I

ATF National Academy and Criminal Investigator Training Program, located at
the Federal Law Enforcement Training Center in Glynco, Georgia. The ATF
National Academy consists of 16 weeks of training regarding subjects such as
firearms trafficking, unlawful possession of firearms, unlawful dealing in firearms,
unlawful possession and/or use of explosives, improvised explosive devices, arson
investigations, execution of arrest and search warrants; and criminal procedures.-
       3.       Additionally, I was previously employed with the United States
   ;

Border Patrol and have seventeen years of experience conducting the duties of a
United States Border Patrol Agent.
       4.       I have conducted numerous investigations involving the possession,
distribution, and trafficking of controlled substances, in addition to the
concealment of illicit proceeds from the sale of the controlled substances, violation
of Federal firearms and explosives laws, and use of firearms in furtherance of drug
trafficking. In conducting these investigations, I have utilized a variety of


                                          1
 Case 4:21-mb-08594-DTF Document 1-1 Filed 06/24/21 Page 2 of 5




investigative techniques and resources, including but not limited to surveillance,
confidential informants, electronic surveillance, exploitation of telephone and
social media data, interception of wire communications under Title III, interviews,
and the review of financial documents.


                           Subject Parcel Description
        5.    This affidavit is made in support of an application for a search
warrant for a United States Priority Mail Express parcel (Subject Parcel) m
connection to mailing narcotics proceeds.
        6.    The Subject Parcel is a USPS Priority Mail Express parcel with
USPS Tracking Number EJ 509 490 747 US, bearing $44.50 in postage,
postmarked from Decatur, AL 35601 on June 18, 2021. It bears a return address
of "Tim S:µiith, 254 Ipsco St, Decatur, AL 35601" and is addressed to "Erika
Damitio, 762 W Hughes St, Nogales, AZ 35601." The parcel consists of a white
padded envelope measuring approximately 10.5 inches by 15 inches and weighing
approximately 1 lb. and 10 oz.


                                 Probable Cause
        7.    Based upon my training, personal experience, and -'the .collective
expenences relayed to me by other Postal Inspectors who specialize in
investigations relating to the mailing of controlled substances and the proceeds
from sales of controlled substances, I am aware\ that the Southern Arizona
international border is a leading area of the United States for the entry of
controlled substances from Mexico. Based on the large quantities of controlled
substances entering Southern Arizona, controlled substances are frequently
transported from Southern Arizona via the United States Mail to metropolitan
areas across the United States, primarily to the eastern United States and Puerto
Rico.    It is also GOmmon for the proceeds from the sale of the controlled


                                         2
 Case 4:21-mb-08594-DTF Document 1-1 Filed 06/24/21 Page 3 of 5




substances to be sent to Southern Arizona via the United States Mail. By using the ·
U.S. Mail to ship controlled substances, drug traffickers place a significant risk on
unknowing postal employees who handle and deliver those mailings.
       8.       Based on the frequent use of the United States Mail for\ the shipment
of controlled substances from Southern Arizo~a, Postal Inspectors in Tucson
routinely profile inbound and outbound mail articles for suspicious characteristics
common to drug parcels and proceeds. While there are many characteristics that
experienced inspectors look for, the most common characteristics found are:
             a. Suspected proceeds parcels are mailed from known drug destination
                areas, primarily the large metropolitan areas in the eastern half of the
                United States, Alaska, and Puerto Rico.
             b. The sender names and addresses on drug proceeds parcels routinely
                contain fictitious names, misspellings, or incomplete, .inaccurate,
                and/or unauthorized information.
             c. A tracking number is used to provide the trafficker the ability to
                track the parcel's progress to the point of delivery.
       9.       Parcels found to meet all the suspicious characteristics described
above are further investigated by Pdstal Inspectors.
                                                                        I
       10.      Postal Inspectors routinely profile inbound and outbound mail
articles for suspicious characteristics common to drug parcels and proceeds. On
June 22, 2021, during drug proceeds interdiction activities in Tucson, Arizona,
Postal Inspectors observed the Subject Parcel.
       11.      The Subject Parcel revealed the following characteristics of
drug parcels: ,
             a. The parcel was mailed from Alabama, which is an area I 'know based
                on training and experience to be a destination area for drug parcels
                and a source area for proceeds from the sale of those drugs.




                                            3
 Case 4:21-mb-08594-DTF Document 1-1 Filed 06/24/21 Page 4 of 5




             b. No telephone numbers are listed on the mailing label from the sender
                  or addressee. In my experience, legitimate mailers who use the
                  USPS Priority Mail Express overnight service usually include
                  telephone numbers in the spaces provided on the l~bel because they
                  paid a premium price for the service and want to be contacted to help
                  facilitate a timely delivery should a problem arise.          In my
                  experience, Priority Mail Express parcels that I seized drugs and/or
                  drug proceeds from bore either no telephone numbers or listed
                  fictitious telephone numbers.
             c.   I reviewed records from a law enforcement database and USPS
                  address records to check for records of the addressee name and
                  address on the Subject Parcel. Records checks on the destination
                  address revealed "Erika Damitio" does not associate at the address
                  listed on the Subject Parcel.
             d. The Subject Parcel bears a tracking number.         In my experience
                  nearly, all drug parcels and drug proceeds have tracking numbers
                  allowing the sender to routinely check to follow the progress of the
                  parcel to its destination.
       12.        On June 23, 2021, at approximately 9:30 a.m., Postal Inspector
William Akins met with Agent Paul DuBois of the United States Border Patrol
and his iiarcotics canine partner Dell. Agent DuBois' canine is trained and
certified to detect the odors of marijuana, heroin, cocaine, and methamphetamine.
Inspector Akins placed the Subject Parcel in a cleared area for examination and
Agent DuBois informed Inspector Akins at 9:35 a.m. that Dell had positively
alerted to the Subject Parcel, indicating the presence of narcotics
                                                               ,_
                                                                    or a controlled
substance, or other evidence with an odor of narcotics or a controlled substance
within the parcel.




                                               4
 Case 4:21-mb-08594-DTF Document 1-1 Filed 06/24/21 Page 5 of 5




       13.    Based on the facts set forth in this affidavit, I believe there is
probable cause to show that the Subject Parcel contains controlled substances or
cash proceeds that have recently been in the immediate presence of a controlled
substance, constituting evidence of violations of 21 U.S.C. § 841 (a)(l),
Possession with Intent to Distribute a Controlled Substance, and § 843(b),
Unlawful Use of a Communication Facility to Facilitate the Distribution of a
Controlled Substance.


       I respectfully request that a warrant be issued to search the subject parcel
for evidence of the above violations. I swear, under penalty of perjury, the
forgoing is true and correct. I respectfully request that a· warrant be issued to
search the subject parcel for evidence of the above violations.


                                       ~~'o/
                                          United States Post.al Inspector




                                                 c
                                          D. Thomas Ferraro,
                                          United States Magistrate Judge




                                         5
